Citation Nr: 1019462	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-09 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aortic stenosis, 
status post aortic valve replacement, to include as secondary 
to, or aggravated by, service-connected organic mitral 
insufficiency with minimal left ventricular hypertrophy.

2.  Entitlement to benefits under 38 C.F.R. § 4.30 for 
treatment for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1946 to June 1949, 
and from July 1949 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claims.  The Veteran submitted a notice of 
disagreement (NOD) with this decision in July 2007 and timely 
perfected his appeal in April 2008.

The Veteran originally requested an increase for his service-
connected heart condition, which is defined as service 
connection for an organic mitral insufficiency with minimal 
left ventricular hypertrophy, and also requested a temporary 
total evaluation for the January 2006 aortic valve 
replacement surgery on the basis of this condition under 
38 C.F.R. §§ 4.29, 4.30 (2009).  See the Veteran's July 2007 
claim.  At the same time the Veteran submitted private 
treatment records recording his treatment for aortic stenosis 
and subsequent aortic valve replacement surgery.  See the 
private treatment records dated in January 2006 from R. H., 
M.D.  The agency of original jurisdiction (AOJ) failed to 
address the issue of an increased rating for his service-
connected organic mitral insufficiency with minimal left 
ventricular hypertrophy and this issue is referred to the AOJ 
for review.  The AOJ construed the Veteran's claims as a 
claim for service connection for aortic valve replacement 
surgery and a temporary total evaluation for the January 2006 
aortic valve replacement surgery under the provisions noted 
above.  

The Board has recharacterized the service connection claim at 
issue as one for service connection for aortic stenosis, 
status post aortic valve replacement.  See Brokowski v. 
Shinseki, 23 Vet. App. 79, 85 (2009) (holding that a 
claimant's identification of the benefit sought does not 
require any technical precision) citing Ingram v. Nicholson, 
21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant 
who knows what symptoms he is experiencing and that are 
causing him disability,.... [and] it is the Secretary who 
knows the provisions of Title 38 and can evaluate whether 
there is a potential under the law to compensate an averred 
disability based on a sympathetic reading of the material in 
a pro se submission." (citations omitted)); see also 
Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008). (holding 
that the Board is required to consider all issues raised 
either by the claimant or the evidence of record).

In his April 2008 Substantive Appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  Such a hearing was scheduled for 
February 2010, and the Veteran was so notified in January 
2010.  However, in written correspondence received in 
February 2010, the Veteran withdrew his request for a 
hearing.  Accordingly, the Board is no longer under any 
obligation to provide the Veteran with such a hearing.  38 
C.F.R. § 20.704(e) (2009).

The issue of an increased rating for an organic mitral 
insufficiency with minimal left ventricular hypertrophy has 
been raised by the record (see the Veteran's May 2006 claim), 
but has not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

First, although the AOJ sent the Veteran a notice letter 
dated in June 2006 in order to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
this letter addressed the Veteran's claim as a claim for an 
increased rating for organic mitral insufficiency with 
minimal left ventricular hypertrophy and did not address his 
claim as one for service connection for aortic stenosis, 
status post aortic valve replacement surgery, to include as 
secondary to or aggravated by service-connected organic 
mitral insufficiency with minimal left ventricular 
hypertrophy.  Therefore, this letter did not specifically 
address the Veteran's claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 443 (2006) (where the Court remanded a claim 
because the VCAA notice letter failed to specifically list 
tinea versicolor).  Without proper notice a remand is 
necessary to comply with the notification duties to the 
Veteran required under the VCAA.  The letter must satisfy the 
notification requirements of the VCAA by:  (1) informing him 
about the information and evidence not of record that is 
necessary to substantiate his service connection claim as 
well as the information and evidence necessary to 
substantiate his claim as secondary to or aggravated by 
service-connected organic mitral insufficiency with minimal 
left ventricular hypertrophy; (2) informing him about the 
information and evidence that VA would seek to provide; and 
(3) informing him about the information and evidence that he 
is expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the letter should comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), insofar as notifying him of 
all elements of his claim, including the elements of a 
disability rating and effective date.  

Second, the Board notes that the Veteran's VA treatment 
records on file only date to January 2005.  If he has since 
received additional relevant treatment, these records should 
be obtained.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 
C.F.R. § 3.159(c)(2), (c)(3) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).

Third, the Board notes that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 2002).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a cardiovascular disability becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).


Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen v. Brown, 8 Vet. App. 374.

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2009) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or 
the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity of 
the nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).  Given 
the substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

The Board finds that additional evidence in the form of a VA 
medical opinion is necessary to address the merits of the 
Veteran's claim.  In this case, there is competent evidence 
of a current disorder.  A VA medical treatment record from 
May 2001 indicates that the Veteran was diagnosed with aortic 
stenosis at that time.  Furthermore, the various private 
treatment records associated with the claim document the 
increase in the severity of his aortic stenosis, up to 
surgery for an aortic valve replacement of January 2006.  As 
such, there is clearly evidence that the Veteran currently 
experiences aortic stenosis status post aortic valve 
replacement.  

Therefore, in regards to direct service connection, the 
remaining issues are the existence of an in-service incident 
as well as competent evidence connecting such an incident to 
the Veteran's current disorder.  See Hickson, 12 Vet. App. at 
253.  Or, in regards to the secondary basis, if there is 
competent evidence that his organic mitral insufficiency with 
minimal left ventricular hypertrophy is connected to or 
aggravated by his currently service-connected organic mitral 
insufficiency with minimal left ventricular hypertrophy.  See 
Wallin v. West, 11 Vet. App. at 512.


In this regard, pursuant to 38 U.S.C.A. § 5103A (West 2002), 
VA's duty to assist includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  The standard for requiring a VA medical examination 
is "an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

The AOJ provided a VA medical examination in February 2006.  
The examiner thoroughly reviewed the history of the Veteran's 
current aortic stenosis, status post aortic valve replacement 
surgery and provided an opinion regarding the relationship 
between the Veteran's aortic stenosis, status post aortic 
valve replacement surgery and his service-connected organic 
mitral insufficiency with minimal left ventricular 
hypertrophy.  However, the examiner failed to provide any 
opinion regarding whether or not the Veteran's aortic 
stenosis, status post aortic valve replacement surgery was 
connected to or aggravated by the Veteran's service.  The 
Veteran has indicated that his aortic stenosis, status post 
aortic valve replacement surgery, may also be due to, or may 
have been aggravated by his service.  See the Veteran's April 
2008 substantive appeal (VA Form 9).  The Board is required 
to consider all issues raised by the claimant or by the 
evidence of record.  Robinson v. Mansfield, 21 Vet. App. at 
552.  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
When the VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As such a new VA opinion is required to address 
whether or not the Veteran's  aortic stenosis, status post 
aortic valve replacement surgery is directly related to or 
aggravated by his military service.

Since the award of service connection for aortic stenosis, 
status post aortic valve replacement surgery could impact the 
Veteran's claim for a temporary total disability rating under 
38 C.F.R. § 4.30 for aortic valve replacement surgery, the 
two issues are inextricably intertwined.  See Smith (Daniel) 
v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that 
where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together].  As such, the claim of entitlement to 
a temporary total disability rating for convalescence is 
deferred pending complete development of the Veteran's claim 
for service connection for aortic stenosis, status post 
aortic valve replacement surgery.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Send the Veteran corrective general VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to notify the 
Veteran and his representative as to any 
information not previously provided that 
is necessary to substantiate his claim 
for service connection, to include as 
secondary to or aggravated by organic 
mitral insufficiency with minimal left 
ventricular hypertrophy, as well as what 
information or evidence the Veteran 
should provide, and what information or 
evidence that VA will attempt to obtain 
on his behalf.  The notice should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

2.	The AMC should request the Veteran 
identify all health care providers that 
have treated or evaluated him for aortic 
stenosis, status post aortic valve 
replacement surgery in January 2005, and 
attempt to obtain records from each 
health care provider that he identifies, 
if such records are not already in the 
claims file.  Any information or 
responses received should be memorialized 
in the Veteran's claims file.

	Whether or not the Veteran has identified 
any new private treatment records, the 
AMC must attempt to obtain all relevant 
VA medical treatment records after 
January 2005.  Records for any treatment 
of the Veteran's aortic stenosis, status 
post aortic valve replacement surgery, 
should be obtained from the VA Medical 
Center that is designated as the 
Veteran's most recent treatment location.  
All attempts to secure such records must 
be documented in the claims file.  If 
certain records are unavailable or simply 
do not exist, or further attempts to 
obtain them would be futile, a negative 
reply to this effect is required. 

3.	Thereafter, the AMC is requested to 
arrange for the July 2006 VA examiner, if 
available, to provide an addendum to the 
prior opinion.  The claims file, 
including a complete copy of this REMAND, 
must be made available for review of the 
Veteran's pertinent medical history.  The 
addendum report must indicate whether 
such review was accomplished.  After such 
review has been accomplished the examiner 
is requested to answer the following 
question:

	Is it at least as likely as not that the 
Veteran's aortic stenosis, status post 
aortic valve replacement surgery, is 
related to or aggravated by his military 
service?

	In answering this question, the VA 
medical examiner must provide a rationale 
for the opinion reached.  The examiner 
must also address the Veteran's history 
of rheumatic fever at age seven, the 
Veteran's in-service chest pain recorded 
in November 1971, and any post-service 
medical evidence deemed relevant 
(including the organic mitral 
insufficiency with minimal left 
ventricular hypertrophy), as well as any 
new evidence obtained subsequent to this 
remand.

	A further VA medical examination is not 
necessary in order to provide the 
requested opinion unless the July 2006 
physician is unavailable, or deems 
another examination necessary to render 
the opinion requested.  If the February 
2010 VA medical examiner is unavailable 
then a new examination is required to 
answer the above question.

	The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
evidence of record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and 
discuss why this is not possible.  

4.	Then, the AMC should review the Veteran's 
claims file and any new information 
obtained to ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
adjudication of the claims.

5.	Readjudicate the claims for service 
connection for aortic stenosis, status 
post aortic valve replacement surgery, to 
include as secondary to an organic mitral 
insufficiency with minimal left 
ventricular hypertrophy, as well as the 
claim for benefits under 38 C.F.R. § 4.30 
for treatment of a heart disability based 
on the Veteran's aortic valve replacement 
surgery of January 2006.  If these claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case that includes a summary of 
the evidence and discussion of all 
pertinent regulations.  Adjudication of 
the claims should consider the 
applicability of 38 C.F.R. § 3.310(a) 
(2009) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The Veteran and his 
representative should be given an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655 (2009).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


